El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada, y los de derecho, á excepción del último.
Considerando que aún en el supuesto de que fuera potes-tativo en los ejecutantes la elección de uno ú otro procedimien-to para hacer efectivo el crédito hipotecario de que se trata, habiéndose presentado la demanda en 24 de Setiembre de 1900 *108cuando todavía estaban vigentes las Órdenes Generales de 19 y 31 de Enero de 1899 y 19 de Enero y 28 de Abril de 1900, por las que se declaró en suspenso por el término de un año, y se prorrogó después por otro más, que vencía en 19 de Enero de'1901, la ejecución de las hipotecas sobre fincas agrí-colas de todo género, á cuya naturaleza es de presumirse que corresponden los dos predios rústicos hipotecados y sobre los que se despachó la ejecución, puesto que no consta que estu-vieran dedicados á ninguna otra industria que no fuera la agrícola, &k* evidente que en la fecha en que fué presentada la demanda, no era exigible la deuda hipotecaria y por consi-guiente que el juicio seguido para hacerla efctiva es nulo desde su principio, con arreglo al artículo 1465 de la Ley de Enjuiciamiento Civil, según el que puede exigirse la nulidad de la ejecución, entre otros casos, cuando el título no tuviere fuerza ejecutiva, ya por defectos extrínsecos, ya por no haber vencido el plazo, ó no ser exigible la cantidad, ó ésta, ilíquida.
Considerando que no habiéndose estipulado el pago de in-tereses en la escritura hipotecaria que sirve de base al pre-sente juicio ejecutivo, y no habiéndose fundado la ejecución, por consiguiente, en la falta de pago de los mismos, no tienen aplicación al caso las prescripciones de las Órdenes Generales de 19 y 31 de Enero de 1899, que declaran exceptuados del beneficio por ellas concedido en favor de los agricultores de la isla, á los deudores que no pagaren desde luego y en lo suce-sivo el interés convenido, siempre que no excediere del doce por ciento anual, y que todo proceso que se emprendiera de acuerdo con las citadas órdenes, y con el fin de ejecutar una hipoteca por falta de pago de los intereses, sería efectuado bajo la antigua ley que regía antes de la Ley Hipotecaria, ó sea por el procedimiento de la Ley de Enjuiciamiento Civil, por estimarlo más beneficioso para los deudores.
Considerando que con arreglo á la Sección 63 de la Órden General No. 118 de 19 de Agosto de 1899, las costas deben im-ponerse al litigante cuyas pretensiones hayan sido totalmente desestimadas.
*109Vistas las disposiciones legales que se citan qn la senten-cia apelada y en la presente, y las demás de aplicación general.
Fallamos qne debemos confirmar y confirmamos la ex-presada sentencia, con las costas á los apelantes.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.